         Case 1:17-cr-00046-RBW Document 227 Filed 04/01/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )  Criminal No. 1:17-cr-0046-RBW
                                    )
KASSIM TAJIDEEN,                    )
                                    )
                  Defendant.        )
___________________________________ )

     JOINT MOTION TO CONVERT SENTENCING TO STATUS CONFERENCE

       This matter is currently scheduled for sentencing on April 8, 2019, at 11:00 a.m. A

condition of the plea agreement requires the defendant to make a forfeiture payment of

$45,478,966.41 on or before the date of sentencing. ECF 215, at 11. As set forth in prior joint

motions to continue the sentencing date, the parties recognized that assembling and transferring

the funds for the forfeiture payment would be subject to various potential complications and that

the funds might not be available by the initial sentencing date. Accordingly, the plea agreement

provides for a 180 day window for transferring the funds (which defendant calculates to

terminate on June 4, 2019), and states that, before that date, “if banking issues prevent funds

from being transferred by the date scheduled for sentencing, the parties will jointly request a

delay in the scheduled sentencing date.” Id. at 11-12.

       Defendant has represented to the government that he owns assets with values well in

excess of the forfeiture amount and that he and his representatives have been diligently

attempting to assemble, deposit, and transfer the forfeiture amount, but that Lebanese banks have

been unwilling to assist him in converting assets to cash, or in receiving and transferring cash for

the purpose of satisfying the forfeiture amount. The government has represented to defendant’s

counsel that it believes defendant has the capacity to satisfy the forfeiture amount, using private
        Case 1:17-cr-00046-RBW Document 227 Filed 04/01/19 Page 2 of 4



banks or other means within Lebanon or in other countries, within the time allotted by the plea

agreement. The parties agree that the sentencing should not occur on April 8, but they request an

opportunity to explain their positions to the court, with the defendant present, and thereafter to

set a new date for sentencing convenient for the Court.

       Accordingly, the parties jointly request that the Court convert the sentencing hearing set

for April 8, 2019, to a status conference, and that the Court re-schedule the sentencing date

during the status conference. A proposed order is attached.




                                                2
        Case 1:17-cr-00046-RBW Document 227 Filed 04/01/19 Page 3 of 4




Dated: April 1, 2019                           Respectfully submitted,

JESSIE K. LIU (D.C. Bar No. 472845)            ZUCKERMAN SPAEDER LLP
United States Attorney

By: /s/ Thomas A. Gillice                      By: /s/ John J. Connolly
──────────────────────────                     ──────────────────────────
Luke M. Jones, VA Bar #75053                   William W. Taylor, III (D.C. Bar No. 84194)
Thomas A. Gillice, D.C. Bar #452336            Eric R. Delinsky (D.C. Bar No. 460958)
Karen P. Seifert, NY Bar #4742342              Steven N. Herman (D.C. Bar No. 987250)
Assistant United States Attorneys              1800 M Street N.W. Suite 1000
Jacqueline L. Barkett, NY Bar #5424916         Washington, D.C. 20036
Special Assistant United States Attorney       Tel: (202) 778-1800
United States Attorney’s Office                Fax: (202) 822-8106
555 4th Street NW, 11th Floor                  E-mail: wtaylor@zuckerman.com
Washington, D.C. 20530
(202) 252-1791                                 William J. Murphy (D.C. Bar No. 350371)
luke.jones@usdoj.gov                           John J. Connolly (D.C. Bar No. 495388)
thomas.gillice@usdoj.gov                       ZUCKERMAN SPAEDER LLP
karen.seifert@usdoj.gov                        100 East Pratt Street, Suite 2440
jacqueline.l.barkett@usdoj.gov                 Baltimore, MD 21202
                                               Tel: (410) 332-0444
DEBORAH CONNOR, CHIEF                          Fax: (410) 659-0436
                                               E-mail: wmurphy@zuckerman.com
By: /s/
──────────────────────────                     Attorneys for Defendant Kassim Tajideen
Joseph Palazzo, MA Bar #669666
Trial Attorney
Money Laundering and Asset Recovery
Section, Criminal Division
United States Department of Justice
1400 New York Avenue NW, 10th Floor
Washington, D.C. 20005
(202) 514-1263
joseph.palazzo@usdoj.gov

Attorneys for the United States




                                           3
        Case 1:17-cr-00046-RBW Document 227 Filed 04/01/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 1, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF Service.



                                              /s/ John J. Connolly_____________
                                              John J. Connolly
